Name: Commission Regulation (EEC) No 1149/91 of 3 May 1991 opening a standing invitation to tender for the export of 100 000 tonnes of bread-making rye held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 112/36 Official Journal of the European Communities 4 . 5 . 91 COMMISSION REGULATION (EEC) No 1149/91 of 3 May 1991 opening a standing invitation to tender for the export of 100 000 tonnes of bread-making rye held by the German intervention agency HAS ADOPTED THIS REGULATION : Article 1 The German intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 100 000 tonnes of bread-making rye held by it. Article 2 1 . The invitation to tender shall cover a maximum of 100 000 tonnes of bread-making rye to be exported to all third countries. Customs export formalities must be completed during the period 1 July to 31 August 1991 . 2. The regions in which the 100 000 tonnes of bread ­ making rye are stored are stated in Annex I to this Regu ­ lation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (6) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (  '), as amended by Regulation (EEC) No 2203/90 (4), lays down that cereals held by the intervention agencies are to be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1 836/82 (5), as last amended by Regulation (EEC) No 2619/90 (6), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas, given the current market situation, a standing invitation to tender should be opened for the export at the beginning of the 1991 /92 cereals marketing year of 100 000 tonnes of bread-making rye held by the German intervention agency ; Whereas the proposed invitation to tender for the export of intervention stocks is special in that it will be opened at the end of the marketing year, from May 1991 , but for deliveries which will not be possible until the new mar ­ keting year between 1 July and 31 August 1991 ; whereas there should therefore be a derogation from the first para ­ graph of Article 16 of Regulation (EEC) No 1836/82, which provides for a maximum delay of one month between acceptance of the tender and payment and also a derogation from the second paragraph of Article 16 of the said Regulation, application of which would have led to the price accepted already being increased by monthly increments for the removal of the rye from the interven ­ tion store in July, whereas export was not scheduled previously ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , Article 3 1 . The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until 31 August 1991 . 2. Tenders submitted in response to this invitation to tender shall be admissible only if they are accompanied by a written undertaking to export during the period 1 July to 31 August 1991 . They may not be accompanied by applications for export licences pursuant to Article 44 of Commission Regulation (EEC) No 3719/88 P). Article 4 1 . Notwithstanding Article 7 ( 1 ) of Regulation (EEC) No 1836/82, the time-limit for submission of tenders under the first partial invitation to tender shall expire on 15 May 1991 at 1 p.m. (Brussels time). 2. The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Wednesday at 1 p.m . (Brussels time). 3 . The last partial invitation to tender shall expire on 26 June 1991 at 1 p.m. (Brussels time). 4. The tenders shall be lodged with the German inter ­ vention agency. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12 . 1990, p . 23 . O OJ No L 139, 24. 5. 1986, p. 36 . (4) OJ No L 201 , 31 . 7. 1990, p. 5 . 0 OJ No L 202, 9 . 7. 1982, p. 23 . (6) OJ No L 249 , 12. 9 . 1990, p. 8 . 0 OJ No L 331 , 2. 12. 1988, p. 1 . 4. 5 . 91 Official Journal of the European Communities No L 112/37 said Regulation shall not be released until proof is furnished that the export has taken place during the period 1 July to 31 August 1991 . Article 5 The successful tenderer shall pay for the cereals before they are removed . Notwithstanding the first paragraph of Article 16 of Regulation (EEC) No 1836/82, the time limit of one month between the date on which the state ­ ment referred to in Article 15 of the said Regulation is sent and payment shall not be applicable. Notwithstanding the second paragraph of Article 16 of Regulation (EEC) No 1836/82, the price payable for export shall be that mentioned in the tender where the cereals are removed in July 1991 . The price shall be increased by a monthly increment where the cereals are removed in August 1991 . Article 6 Notwithstanding Article 17 (3) of Regulation (EEC) No 1836/82, the security referred to in Article 8 (2) (c) of the Article 7 The German intervention agency shall notify the Commission of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Notification shall be given as specified in the table in Annex II to this Regulation . Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission No L 112/38 Official Journal of the European Communities 4. 5 . 91 ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein / Hamburg Niedersachsen / Bremen Nordrhein-Westfalen Rheinland-Pfalz Baden-Wiirttemberg Bayern 69 486 14 393 2 537 5 633 2 102 5 844 ANNEX II Standing invitation to tender for the export of 100 000 tonnes of bread-making rye held by the German intervention agency (Regulation (EEC) No 1149/91 ) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) (') Price increases ( + ) or reductions (-) (ECU/tonne) Commercial costs (ECU/tonne) Destination 1 2 3 etc. (') This price includes the increases or reductions relating to the lot to which the tender refers .